UNPUBLISHED


                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT



                                No. 13-2462



In re: William C. Bond,

                Petitioner.




        On Petition for Writ of Mandamus.     (1:05-cr-00358-JFM)



Submitted:   December 6, 2013            Decided:   December 6, 2013


Before KING, SHEDD, and DIAZ Circuit Judges.


Petition dismissed by unpublished per curiam opinion.


William C. Bond, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     This case comes before the court on a petition for writ of

mandamus filed by William C. Bond under the Crime Victims' Rights

Act, 18 U.S.C. § 3771 ("CVRA").

     The     CVRA    affords        to   victims     of    crime    the     rights   to

reasonable    protection       from      the   accused,     to     notice    of   court

proceedings, to participation in court proceedings, to confer

with government counsel, to receive restitution, to proceedings

free from unreasonable delay, and to be treated with fairness.

18 U.S.C. § 3771(a).         These rights may be asserted in the district

court and, if the district court denies relief, the movant may

petition the court of appeals for a writ of mandamus. 18 U.S.C.

§ 3771(d)(3).            If such a petition is filed, "[t]he court of

appeals shall take up           and      decide     such   application       forthwith

within 72 hours after the petition has been filed."                         Id. If the

court of appeals denies the relief sought, "the reasons for the

denial   shall      be    clearly    stated    on    the   record     in    a   written

opinion." Id.

     Bond filed a Motion for Relief under the Crime Victim's

Rights Act in the district court on November 20, 2013 alleging

that the Maryland U.S. Attorney's Office is violating his rights

under the Crime Victim's Rights Act, and the rights of all the

citizens of Maryland, by failing to protect them from judicial

misconduct of federal judges and misconduct by "incompetent and



                                           2
unethical attorneys."           Bond has been attempting to intervene in

the underlying criminal case since 2009, to unseal documents which

he   claims    will    show     misconduct          on    the    part      of     judges      and

attorneys in the case.               (Bond is named as an "interested party"

on   the    docket    sheet    of    the    underlying          criminal        case.)        The

district     judge    denied    the        motion    on     November        21,     2013,      by

handwriting the word "denied" on the first page of the motion

without further discussion (see attached).

      Petitioner filed the petition for writ of mandamus pursuant

to   18    U.S.C.    §3771,    Crime       Victims'      Rights       in    this    court      on

December 5, 2013 at 3:21 p.m.                     According to Bond, this case

involves "a highly publicized Maryland political corruption case

in which a total of nine people were prosecuted and convicted by

the Government."        Bond had been attempting to intervene in this

case for many years to unseal the record in the criminal case.

In 2009, the district court denied his motion to intervene and

unseal        "attorney        disqualification"                 and        "prosecutorial

misconduct"      documents,         and    this      court,      in     09-7572,         in    an

unpublished per curiam opinion, affirmed for the reasons stated

by the district judge (see docket entry 221 of the district

court      docket,    entered       July    16,     2009.)         Petitioner        is       now

attempting     to     relitigate      these       same     issues      by    claiming         his

status as "crime victim" under the Crime Victim's Rights Act and

alleging that the Maryland U.S. Attorney's Office owes a duty to

him, and the other citizens of Maryland, to protect them from



                                             3
the federal judges who have "repetitiously violated 28 U.S.C.

§455," pertaining to the disqualification of judges.

     Petitioner is not a crime victim under the Crime Victim's

Rights Act.       He was not the victim in the underlying criminal

matter-   he     is    listed   on      the       district    court    docket   as    "an

interested party."          His      failed       attempts to        intervene in the

criminal case do not make him a crime victim, nor do the alleged

denials   of     his   rights     under       the    Crime     Victim's     Rights    Act

bootstrap him to this status.                 By his own admission, "there is

no prosecution to be as yet underway."                        The rights he seeks-

unsealing   of    documents       and    protection          "from    two   Article   III

judges who have repetitiously violated 28 U.S.C. 455" are not

rights enumerated in 18 U.S.C. 3771(a).

     Accordingly, the court denies petitioner's application to

proceed in forma pauperis and dismisses the petition for writ of

mandamus.

                                                                              DISMISSED




                                              4